Citation Nr: 1742192	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-operative right knee disability, currently rated at 10-percent disabling.

2.  Entitlement to an increased rating for post-operative residuals of right ankle strain, status post-surgical repair for fracture of the right malleolus, currently rated at 10-percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection and continued 10-percent ratings each for the right knee and right ankle disabilities.  The RO in Denver, Colorado exercises regular jurisdiction of the claims file.

The May 2008 rating decision also denied entitlement to service connection for a left knee disorder, which the Veteran also appealed. While the case was on remand, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and assigned an initial 10-percent rating, effective in August 2007.  (03/15/2016-Rating Decision-Narrative)  There is no indication that the Veteran appealed either the initial rating or effective date.  Hence, the issue of the left knee is not before the Board and will not be discussed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The March 2016 rating decision also granted a temporary 100-percent rating for the right knee due to convalescence for the period May 6, 2014 to June 30, 2014.

In August 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of the hearing is associated with the claims file.

In November 2015, the Board remanded the case to the AOJ for additional development.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right knee has not manifested with limitation of motion (LOM) on flexion of 0 to 45 degrees or less, or on extension of -5 degrees or more at any time during the rating period on appeal.  Neither has recurrent subluxation nor instability manifested.

2.  The evidence of record shows that the Veteran's right ankle has not manifested with marked LOM at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for post-operative right knee disability for the period prior to May 6, 2014, and since July 1, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260, 5261 (2016).

2.  The requirements for an evaluation higher than 10 percent for post-operative right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the March 2008 rating decisions, via a September 2007 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted earlier, the Board remanded the case to insure that all related records are in the claims file and for a current examination.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

Degenerative arthritis is a component of the Veteran's right knee disability. Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DC for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned. DC 5003. 

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (explaining that § 4.59 "serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under [the relevant diagnostic code] even though actual motion is not limited").  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual LOM of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion); see also Petitti, 27 Vet. App. at 427-28 (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain.  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable because the rating would apply the DC for LOM of the appropriate musculoskeletal body part.  Even without X-ray findings of arthritis, but with evidence of pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable per 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); but higher ratings require actual limitation or functional impairment. See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38, 43 (2011) (reaffirming that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The most recent examination report does not include the passive range of motion for the Veteran's right knee or right ankle.  However, neither the Veteran nor his representative contends that the he is prejudiced by this omission, so a second remand for another VA examination is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Criteria

The Veteran's right knee disability is rated under DC 5260, pertaining to limitation of flexion of the knee.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10-percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20-percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30-percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

The right ankle disability is rated under DC 5271, for limited motion of the ankle.  This provides that a 10-percent rating will be assigned for moderate limitation of motion, and a 20-percent rating will be assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.

Normal ROM of the knee is 0 to 140 degrees.  Normal ROM of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Discussion

Historically, the Veteran injured his right knee in active service during a training exercise and required arthroscopic surgery.  He fractured his ankle during service, and the injury required surgery to repair.  A September 2006 rating decision granted service connection for the residuals of each and assigned a 10-percent rating for each disability, effective in August 2005.  VA received the Veteran's current claims for increased ratings in August 2007.

The January 2008 VA examination report reflects that the examiner did not have access to the claims file, but he did take and record the Veteran's lay report of his history.  The Veteran reported that he had not undergone any surgery since his last examination, but he had undergone a MRI examination in 2007.  He reported further that he worked for the U.S. Postal Service, and his work entailed a lot of standing and getting in and out of a truck.  The Veteran reported that he had lost about 10 days from work due to appointments and pain in his extremities.  He described his current symptoms as knee pain after sitting for more than two minutes, which caused him to have to change positions.  He also reported pain on kneeling, and that the knee would swell frequently.  At times he awoke with pain, stiffness, and swelling.  The Veteran also reported pain in the back of the knee, and that the knee had a tendency to move to the lateral side when walking on uneven terrain, as well as locking off and on.  On a scale of 1 to 10, he assessed his pain on average as 3-4/10, with exacerbation to 8-10/10 after riding a bicycle or climbing a hill while hunting.  The Veteran reported that he could stand for two hours before pain set in, and he could walk for two to three hours.  After that interval, he would have to stop due to pain.  He also stated that he could climb two flights of stairs and lift 100 pounds.  Due to his pain, he had stopped running and hiking.  Otherwise, his disorders did not impact his activities of daily living.  The Veteran did not limp, but he did have a brace that he used when the knee felt swollen and difficult to bend.  He reported 20 to 30 flare-ups over the prior year that lasted about 2 to 3 days.  During those periods, he used the brace and took over-the-counter medications.

Physical examination revealed a slight fullness about the knee.  It measured 40 cm in circumference as compared to 39 cm for the left.  There was no palpable tenderness; effusion; or signs of erythema or inflammation.  ROM was 0 to 118 degrees and no instability was noted.  The examiner noted that the Veteran was able to walk without difficulty.  X-rays were read as having shown mild degenerative changes; and, an MRI of the right knee revealed possible chondromalacia of the patella; normal lateral meniscus; and a probable tear at the medial meniscus with a small synovial cyst at the meniscocapsular attachment.  The examiner diagnosed status-post partial meniscectomy right knee, with LOM.

As concerned his right ankle, the Veteran reported his current symptoms as stiffness and intermittent pain.  He denied swelling, giving away, or locking, but he did report occasional rolling to a small extent.  The stiffness impacted his ability to hold down the gas pedal on a vehicle.  Otherwise, the ankle alone did not impact his activities of daily living.  Its impact on his activity level was the same as for the knee.  He limped only on occasion, and he did not use a brace or other assistive device.  His reported flare-ups were the same as for the knee.  Physical examination of the right ankle did not reveal any swelling, effusion, or tenderness to palpation.  Both ankles measured 25 cm in circumference.  ROM on dorsiflexion was to 15 degrees, when the Veteran reported that "it won't go any further."  (Quotes in original)  Plantar flexion was to 25 degrees.  The ROM of the left ankle was normal.  There was no ligamentous laxity noted.  On heel-toe walking the Veteran complained of stiffness, but he was able to do it.  Right ankle X-rays were read as unremarkable, and no significant change was demonstrated.

The objective findings on clinical examination show that the right knee continued to more nearly approximate the assigned 10-percent rating as of the 2008 examination.  38 C.F.R. § 4.71a, DC 5260.  A higher rating was not met or approximated, as the ROM of the knee was much greater than 0 to 45 degrees.  Further, the examiner noted that repeat testing did not reveal any additional loss of ROM.  Hence, there is no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes that extension was normal at 0 degrees, and there was no evidence of instability.  Hence, there is no factual basis for a separate rating on either basis.  See 38 C.F.R. § 4.71a, DC 5257, 5261.  The Board also notes that while the MRI examination noted partial meniscus tears, the clinical examination did not reveal any cartilage symptoms.  Thus, consideration under DC 5258 is not warranted.  Further, in as much as the Veteran's history includes arthroscopic surgery for meniscus repair, the Board notes that the rating for post-operative cartilage symptoms under DC 5259 is the same as his current rating.

The same holds true for the right ankle.  The objective findings on clinical examination show that the right ankle continued to more nearly approximate the assigned 10-percent rating as of the 2008 examination.  38 C.F.R. § 4.71a, DC 5271.  A higher rating was not met or approximated, as the ROM in both planes was better than half of normal.  See 38 C.F.R. § 4.71a, Plate II.  Hence, the Board finds that marked LOM was not approximated.  The examiner also noted that repeat testing did not result in additional loss of ROM, and that there was no instability in the right ankle.  The examiner also noted a 7 cm-long curved scar on the lateral malleolus.  It was asymptomatic; that is, it was not painful, and there were no signs of keloid formation or inflammation.  Hence, a separate rating for a painful scar is not indicated.  See 38 C.F.R. § 4.118, DC 7804.

At the hearing, the Veteran testified that his main symptom was constant daily pain.  The symptoms to which he testified were very similar to those he reported at the January 2008 examination.

As noted in the Introduction, the Board remanded in part for current examinations.  Further, while the case was on remand, the Veteran underwent another arthroscopic procedure on the right knee in May 2014.  As a result, in a March 2016 rating decision, the AOJ granted a temporary 100-percent rating for convalescence for the period May 6 to April 30, 2014.  The assigned 10-percent rating resumed as of June 1, 2014.  (03/15/2016 Rating Decision-Narrative, 1st Entry)

The February 2016 ankle examination report (03/09/2016 CAPRI, p. 30 et seq) reflects that the examiner reviewed the Veteran's file as part of the examination.  The Veteran reported that the right ankle felt stiff, perhaps at about 1-2/10 intensity, with occasional aching in the lateral malleolus or deep in the point.  He denied flare-ups, swelling, or catching.  The Veteran reported that the ankle did not keep him from doing whatever he wanted, although it was difficult to know for sure due to the symptoms of his low back and knees.  Physical examination revealed the Veteran to have an antalgic gait, which he attributed to his back and knees.  He was able to do heel walking and 2/3 squatting.  He also was able to do 10 toe raises.  The ankle was mildly tender at the posterior to lateral malleolus, and anterior drawer and talar tilt were negative.  ROM of both ankles was dorsiflexion to 10 degrees, and plantar flexion to 60, both without objective evidence of pain.  There was no evidence of pain on weight bearing.  Muscle strength was 5/5 in both planes of motion.  Right ankle X-rays were read as negative.

The objective findings on clinical examination show that the right ankle continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. § 4.71a, DC 5271.  A higher rating was not met or approximated, as although motion on dorsiflexion was 5 degrees less than at the 2008 examination, it still was half of normal.  The examiner noted that ROM on plantar flexion was normal for the Veteran's body habitus.  Further, the examiner noted that repeat testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner noted further that the Veteran had not lost the use of the right ankle; pain, weakness, and fatigue, etc., did not significantly limit function with repeat use over a period of time; the scar residual was not symptomatic; and, the right ankle did not cause any occupational impairment.  In light of these factors, the Board finds that the right ankle more nearly approximates the assigned 10-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.44, 4.45, 4.71a, DC 5271.

The Veteran also underwent an examination of the right knee in February 2016.  The examiner conducted a review of the Veteran's electronic file.  The Veteran did not report any flare-ups.  ROM was 0 to 130 degrees with pain on flexion and extension bilaterally.  There was tenderness at the medial joint line and under the medial and lateral aspect of the patella bilaterally.  There was no pain on weight-bearing.  There was no additional functional loss or range of motion after testing for repetitive use, and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was 5/5 and there was no atrophy or ankylosis.  The right knee did not have a history of recurrent subluxation or lateral instability, and there was no instability demonstrated with testing.  There were no current symptoms as a result of the meniscus (semilunar cartilage) condition.  The surgical scars were skin colored, flat, and nontender, and measured 1 centimeter by 0.8 centimeter.  An X-ray study was consistent with degenerative arthritis.  

The December 2016 right knee examination report reflects that the examiner conducted a review of the Veteran's electronic file as part of the examination.  The Veteran complained that his pain was more frequent and increased in intensity since the 2008 examination, but he denied any flare-ups.  He reported further that his treatment included injections for his pain.  Physical examination revealed no objective evidence of localized tenderness or tenderness to palpation about the joint or associated soft tissue.  ROM was all normal at 0 to 140 degrees without evidence of pain or crepitus.  Muscle strength of the right knee was 5/5, and there was no atrophy.  There was no pain on weight-bearing.  The surgical scars could not be located. 

The objective findings on clinical examination show that the right knee continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. § 4.71a, DC 5260.  A higher rating was not met or approximated, as the ROM of the knee was 0 to 130 in February 2016 and normal in December 2016.  Further, the examiner noted that repeat testing did not reveal any additional loss of ROM.  Hence, there is no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes that extension was normal at 0 degrees, and there was no evidence of instability.  Hence, there is no factual basis for a separate rating on either basis.  See 38 C.F.R. § 4.71a, DC 5257, 5261.  The examiner also noted that the Veteran had not lost the use of the right knee.  Although the December 2016 examiner said he could not assess the impact of pain, weakness, and fatigue, etc., due to repeat use over time because he would have to observe the Veteran under those circumstances in order to do so, the February 2016 examiner opined that use over time would not significantly limit functional ability.  The December 2016 examiner opined that there were no occupational impairment due to the right knee disability, and the February 2016 examiner found the only occupational impairment would be repeated heavy lifting.  In light of these factors, the evidence of record shows that the currently assigned 10-percent rating compensates the Veteran to the extent practical for his earning impairment due to right knee functional loss due to pain, etc.  38 C.F.R. §§ 4.1, 4.10, 4.44, 4.45, 4.71a, DC 5260.

The outpatient records for the rating period do not contain any findings that are inconsistent with the findings at either the 2008 or 2016 examination.  Further, the Board noted that the Veteran is entitled to a staged rating for any part of the rating period on appeal where either the right knee or ankle manifested at a more severe rate.  The evidence of record, however, shows that there is no factual basis for a staged rating for any part of the rating period on appeal.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 10 percent for post-operative right knee disability for the period prior to May 6, 2014, and since July 1, 2014 is denied.

Entitlement to a rating higher than 10 percent for post-operative residuals of right ankle strain, status post-surgical repair for fracture of the right malleolus, is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


